Case 1:18-cv-05775-ERK-TAM Document 45-1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

STAR AUTO SALES OF BAYSIDE, INC.
(d/b/a STAR TOYOTA OF BAYSIDE),

STAR AUTO SALES OF QUEENS, LLC

(d/b/a STAR SUBARU), STAR HYUNDAI LLC
(d/b/a STAR HYUNDAI), STAR NISSAN, INC.
(d/b/a STAR NISSAN), METRO CHRYSLER
PLYMOUTH INC. (d/b/a STAR CHRYSLER
JEEP DODGE), STAR AUTO SALES OF
QUEENS COUNTY LLC (d/b/a STAR FIAT)
and STAR AUTO SALES OF QUEENS
VILLAGE LLC (d/b/a STAR MITSUBISHD),

Plaintiffs,
Vv.
VOYNOW, BAYARD, WHYTE
AND COMPANY, LLP, HUGH WHYTE,
and RANDALL FRANZEN,

Defendants.

 

x

Filed 12/22/20 Page 1 of 2 PagelD #: 310

Case No.:
1:18-cv-05775 (ERK) (CLP)

STIPULATED ORDER

IT IS HEREBY STIPULATED AND CONSENTED that MILMAN LABUDA LAW
GROUP, PLLC, Attorneys at Law, with offices at 3000 Marcus Avenue, Suite 3W8, Lake

Success, New York 11042, be and hereby are substituted in place and instead of Trachtenberg

Rodes & Friedberg LLP, with offices at 420 Lexington Avenue, Suite 2800, New York, NY

10170, as attorneys for Plaintiffs in the above-entitled action and that this substitution be entered

into effect without further notice.

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be signed

in counterparts and a facsimile/PDF version is deemed as an original.

Dated: December 22, 2020

pa uccess,.N Y
Yo /

ES EZ

 

 

Joseph M| Dabuda Barry J. Friedberg

MILMANLABUDA LAW GROUP, PLLC TRACHTENBERG RODES & FRIEDBERG LLP
3000 Marcus Avenue, Ste 3W8 420 Lexington Avenue, Suite 2800

Lake Success, NY 11042 New York, New York 10170

(516) 328-8899 (212) 972-2929
Case 1:18-cv-05775-ERK-TAM Document 45-1 Filed 12/22/20 Page 2 of 2 PagelD #: 311

 

 

Star Auto Sal¢s apse Inc. So Ordered:
~ f
vas Le if
C _4 Michael Koufakis
(on behalf of all Plaintiffs) Hon. Edward Robert Korman, U.S.D.J.

 

Hon. Cheryl L. Pollak. U.S.M.J.
